Per Curiam:
This being an award for death benefits, notice of injury was unnecessary. The appellant not having raised before the Board any objection to the failure to give written notice of death, is deemed to have waived such notice. (Workmen’s Compensation Law, § 18.) The finding, therefore, that written notice of death was not given is immaterial, and it is of no importance that the failure to give such notice may have been excused on improper grounds. Award unanimously affirmed, with costs to the State Industrial Board.